Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that many claims have and/or clauses and a reference that has only one permutation will read on the broadest reasonable interpretation of that claim. Any claims that depend from one of these and/or claims must also further define over all permutations or be specific they are limiting to only one permutation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation “a preliminary removal process” this has already been cited in claim-1 and should be “the preliminary removal process”. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE 102014017645) in view of Hans (DE 1122013).
Regarding claim-1, Jochen discloses a method for treating a salt solution (salt mixture) with a treatment system (Abstract), 
wherein the treatment system comprises an evaporating device, the method comprising: supplying the salt solution (salt mixture) formed in an upstream operation to the evaporating device, obtaining a crystallizate suspension comprising kainite, halite, and sylvine from the salt solution (crystallized salt mixtures which consist of Halite, Kainite, and sylvine are obtained by evaporation and thus comprises an evaporation device; Check: Abstract, Description Para-1, 8-9, 16, 18, and Example 1) and
But Jochen does not teaches in which the crystallized salt mixture is supplied to pre-classification device prior to flotation and lacks pre-classification device:
subsequently removing the kainite from the crystallizate suspension by at least the following steps:
supplying the crystallizate suspension to a preliminary classifying device, in which kainite is partly removed from the crystallizate suspension by a preliminary removal process based on the particle size of the kainite, to give a kainite-reduced fraction, and
transferring the kainite-reduced fraction to a flotation device, in which the remaining proportion of kainite is removed from the kainite-reduced fraction (Depending on Kainite content in the feed material, a one-stage or multi-stage flotation is to used, Check: Description Para-17, Claim Para-1).
Hans teaches treatment and preparation of salt mixture and disclose a classification step of particles into coarse and fine fraction prior to flotation step and is done by wet classification or by using hydrocyclone (Check: [0020], [0022], Claim-1). 
The combination of Jochen and Hans teaches the effective enrichment of kainite in which prior suspension grading (i.e. pre-classification step by classifying device) provides kainite enriched fraction and kainite reduced fraction from the crystallized suspension and then further sorting (i.e. multi-stage flotation step) takes place in which Kainite-reduced fraction is transferred to multi-stage flotation step for further processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Jochen’s system with the pre-classification device prior to flotation step as taught by Hans for purpose of reducing the burden on flotation step. 
Regarding claim-3, Jochen as modified wherein the preliminary classifying device comprises a hydrocyclone (as taught by Hans; [0022]), wherein the removal of the kainite from the crystallizate suspension is performed by a preliminary removal process which is based on the particle size of the kainite, by the hydrocyclone.
Regarding claim-7, Jochen as modified wherein a flotation residue comprising halite and sylvine is taken out from the flotation device (i.e. first stage of flotation) and supplied to a further flotation device (Depending on Kainite content in the feed material, a one-stage or multi-stage flotation is to used, Check: Description Para-17, 23, Claim Para-1), in which a proportion of sylvine is removed from the flotation residue (conventional in the art). In first flotation stage concentrated Kainite, and residues of halite, sylvine and remnant kainite is obtained, thus for further separation a multistage flotation is used depending on the Kainite content in mixture.
Regarding claim-8, Jochen as modified wherein the flotation residue from the flotation device (i.e. first stage flotation), before or in the further flotation device (i.e. multi-stage flotation), is supplied with a cationic flotation assistant (amines) (Check: Description Para-9, 17).
Regarding claim-9, Jochen as modified wherein a sylvine-reduced and halite-enriched first fraction and a sylvine-enriched and halite-reduced second fraction are removed from the further flotation device (Depending on Kainite content in the feed material, a one-stage or multi-stage flotation is to used, Check: Description Para-17, 23, Claim Para-1) (In first flotation stage concentrated Kainite, and residues of halite, sylvine and remnant kainite is obtained. For further separation i.e. second stage residues of halite, sylvine and remnant kainite is further pass through further flotation which give first fraction and second fraction), and/or the sylvine-enriched and halite-reduced second fraction is supplied via a return line to the useful kainite fraction (Interpreted as not required due to or operation) and/or the sylvine-enriched and halite- reduced second fraction is supplied to a further, secondary treatment method (Interpreted as not required due to or operation).
Regarding claim-10, Jochen as modified a treatment system for implementing a method as claimed in claim 1, comprising; apreliminary classifying device (taught by Hans) and a flotation device (multi-stage flotation) downstream of the preliminary classifying device, and/or afurther flotation device (multi-stage flotation) downstream of the flotation device (Check: Description Para-17).
Regarding claim-12, Jochen as modified wherein the cationic flotation assistant is a primary amine (amines, Check: Description Para-9).
Regarding claim-13, wherein the preliminary classifying device comprises at least one selected from the group consisting of a sorting spiral, a hydrocyclone (as taught by Hans; [0022]), and an up-current classifier.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE 102014017645) in view of Hans (DE 1122013) as applied to claim-1 above, and further in view of Jens (US 20150102141).
Regarding claim-2, Jochen as modified doesn’t teaches wherein the preliminary classifying device comprises a sorting spiral, wherein the removal of the kainite from the crystallizate suspension is performed by a preliminary removal process which is based on the particle size of the kainite, by the sorting spiral.
Jens teaches a classification device comprises a sorting spiral (In particular, it has come to light that a spiral channel (also called a sorting spiral) is definitely suited to separating the mixture of minerals according to size in the form of a suspension, Check: [0018])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide modified Jochen’s system with the classification device comprises a sorting spiral as taught by Jens for purpose of classifying the mixture according to size in the form of suspension.

Claim 2-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE 102014017645) in view of Hans (DE 1122013) as applied to claim-1 above, and further in view of Johannes (US 5540270).
Regarding claim-2-4 and 13, Jochen as modified doesn’t teaches wherein the preliminary classifying device comprises a sorting spiral, wherein the removal of the kainite from the crystallizate suspension is performed by a preliminary removal process which is based on the particle size of the kainite, by the sorting spiral
Jochen as modified wherein the preliminary classifying device comprises a hydrocyclone (as taught by Hans; [0022]), wherein the removal of the kainite from the crystallizate suspension is performed by a preliminary removal process which is based on the particle size of the kainite, by the hydrocyclone
Jochen as modified doesn’t teaches wherein the preliminary classifying device comprises an up-current classifier, wherein the removal of the kainite from the crystallizate suspension is performed by a preliminary removal process which is based on the particle size of the kainite, by the up-current classifier.
Jochen discloses wherein the preliminary classifying device comprises at least one selected from the group consisting of a sorting spiral, a hydrocyclone (as taught by Hans; [0022]), and an up-current classifier.
Johannes discloses all three classification devices a sorting spiral, hydrocyclone, and/or up-current classifier (The classifying device 70, typically is a hydro-classifier. Preferably, the hydro-classifier is an up-current classifier, a hydro-cyclone classifier or a spiral-type classifier, Col.4 line58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide modified Jochen’s system with the classification device as taught by Johannes for purpose of classifying the mixture according to their sizes.

Claim 5-6, 11, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Jochen (DE 102014017645) in view of Hans (DE 1122013) as applied to claim-1 above, and further in view of William (US 3782539).
Regarding claim-5, Jochen as modified does not teaches wherein a kainite-enriched fraction is transferred from the preliminary classifying device (taught by Hans) into a thickening device, in which liquid is taken off from the kainite-enriched fraction, so that a useful kainite fraction is taken out from the thickening device. 
Jochen lacks thickening device which provides useful fraction.
William discloses a treatment for beneficiation of phosphate ores and, teaches a thickening device which provides finer fraction of phosphate ores (11, Fig.1-2, Claim-3).
The combination of modified Jochen and William teaches the transferring of kainite enriched fraction from the pre-classification device into a thickening device in which liquid is taken off from kainite-enriched fraction to give finer concentration would be easily construed by the person skilled in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide modified Jochen’s system with the thickening device as taught by William for purpose of getting finer/useful fraction of kainite.
Regarding claim-6, Jochen as modified wherein the kainite-reduced fraction, before or in the flotation device (Depending on Kainite content in the feed material, a one-stage or multi-stage flotation is to used, Check: Description Para-17 Claim Para-1), is supplied with an anionic flotation assistant (sulfate fatty acid or alkali metal salt, Check: Description Para-10, 20), and/or a kainite concentrate is taken out from the flotation device and supplied to the useful kainite fraction ((Interpreted as not required due to or operation).
Regarding claim-11, Jochen as modified wherein the anionic flotation assistant is a sulfated fatty acid or alkali metal salt thereof (sulfate fatty acid or alkali metal salt, Check: Description Para-10, 20).
Regarding claim-14, Jochen as modified wherein the treatment system further comprises a thickening device (taught by William).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
Claims 2-4 are various classification devices that are used to separate/classify particles based on sizes and to provide Enriched and Reduce fraction of Kainite. Claim 5 is just an addition of thickening device which further provide finer concentration of particles from enriched Kainite fraction. Claim 6-9 is a multi-stage flotation process for Reduce Kainite separation in which conditioning agent are used as per requirement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 3651                                 

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653